Citation Nr: 1627363	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to February 1969.  He was awarded a Combat Infantry Badge (CIB) for his service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in January 2015, at which time the issues on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied reopening entitlement to service connection for a lung condition and denied entitlement to service connection for a stomach condition.  

2.  The evidence associated with the claims file subsequent to the January 2004 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for respiratory and gastrointestinal disabilities. 

CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying reopening the claim of entitlement to service connection for a lung condition and denying entitlement to service connection for a stomach condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004). The timing requirement applies equally to the effective date element of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed a letter in February 2008 advising him of what the evidence must show, of the respective duties of VA and the claimant in obtaining evidence, and of the reasons for the prior denials and the unique character of the new and material evidence that must be presented.  The February 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  

The Board notes that the Veteran has reported that he received inpatient hospital treatment at Fort Knox, Kentucky while he was in active service.  Attempts to obtain the identified records were made in March 2015.  In June 2015, VA was notified that a search of the Fort Knox clinical records was conducted, but that records pertaining to the Veteran's treatment were not located.  As attempts to obtain the identified records were made and VA was informed that the records could not be located, the Board finds that there is no bar to proceeding with a final decision in this case.  

The Board acknowledges that, at the direction of the January 2015 remand, attempts were also made to obtain clinical inpatient treatment records from Camp Zama, Japan.  A review of the record shows that treatment records from Camp Zama were in fact located and associated with the claims file.  However, a review of the recently added treatment records shows that the Veteran received inpatient treatment for methemoglobinemia.  The fact that the Veteran received inpatient treatment for methemoglobinemia was already documented in the claims file.  The treatment records from Camp Zama do not show that the Veteran received treatment or surgery for respiratory or gastrointestinal disabilities while he was in active service.  As the service records added to the claims file are not relevant to the claims on appeal, in that they do not relate to the claimed in-service event, injury, or disease, the Board finds that reconsideration pursuant to 38 C.F.R. § 3.156(c) (2015) is not warranted in this case and that the issues before the Board have been appropriately characterized as new and material.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Analysis

Claim to Reopen Entitlement to Service Connection for a Respiratory Disability

A September 1981 rating decision denied entitlement to service connection for a lung disorder based on a finding that the Veteran did not have a lung disability that was related to his active service or was a result of a service-connected disability.  The Veteran did not appeal that decision.  An August 2000 rating decision denied entitlement to service connection for lung cancer as the claim was not well-grounded.  The Veteran did not appeal that decision.  An August 2002 rating decision denied entitlement to service connection for left lung resection based on a finding that the disability was neither occurred in nor caused by active service.  The Veteran did not appeal that decision.  A January 2004 rating decision denied reopening the claim of entitlement to service connection for a lung condition as evidence that the Veteran had a lung disability related to his active service or that he had developed a lung disability within one year of his separation from active service had not been received.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the January 2004 rating decision included the following: the Veteran's STRs which are silent for complaints of, or treatment for, a respiratory disability; a May 1969 VA examination report, which was silent for a diagnosis of a respiratory disability; a June 1981 VA examination report which notes that he had recently been hospitalized for a spontaneous pneumothorax not thought to be related to service; VA Medical Center treatment records, which show he has been diagnosed with chronic obstructive pulmonary disease (COPD) and emphysema, but were silent for any indication that those disabilities were related to his active service; private treatment records that show he received treatment for a respiratory disability, but that were silent for any indication that the diagnosed disabilities were related to his active service; and, lay statements from him in which he reported that he underwent an operation for a lung disability in service, but that he could not recall the specific reason for the operation.  

The pertinent evidence that has been received since the January 2004 rating decision includes the following: additional STRs, which were silent for complaints of, or treatment for, a respiratory disability while the Veteran was in active service; additional statements from the Veteran in which he reported that he had a lung disability during active service; lay statements from friends and family of the Veteran who report that they visited him in the hospital while he was in active service and that he had a deep wound in his back; VA Medical Center treatment notes which show that the Veteran has continued to receive treatment for COPD and that he has been found to have at least one benign mass on his lung, but are silent for an opinion linking a current respiratory disability to his active service; and a December 2015 VA examination report in which it was noted that the Veteran had a diagnosis of COPD and a history of spontaneous pneumothorax, but that the Veteran did not have a respiratory disability that was related to his active service.  

The Board finds that the evidence added to the record since the January 2004 rating decision is not new and material.  The Veteran was previously denied service connection for a respiratory disability as there was no evidence that he had a disability that was related to his active service.  The Veteran has provided additional lay statements and additional STRs have been obtained, but those records fail to indicate that the Veteran has a current respiratory disability that is related to his active service.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a respiratory disability is not warranted.

Claim to Reopen Entitlement to Service Connection for a Gastrointestinal Disability

An August 2002 rating decision denied entitlement to service connection for resection of the colon based on a finding that it neither occurred in nor was caused by active service.  The Veteran did not appeal that decision.  A January 2004 rating decision denied entitlement to service connection for a stomach condition based on a finding that there was no evidence of record to show that the Veteran had a stomach condition related to his active service or that he was diagnosed with a chronic stomach condition within one year of his separation from active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the January 2004 rating decision included the Veteran's STRs, which are silent for complaints of, or treatment for, a gastrointestinal disability while he was in active service; VA Medical Center treatment records which failed to show that he had a gastrointestinal disability related to his active service; and, his lay statements that he underwent abdominal surgery during service, but that he could not recall the reason for the operation.  

The pertinent evidence that has been received since the January 2004 rating decision includes the following: additional STRs, which are silent for complaints of, or treatment for, a gastrointestinal disability while he was in active service; VA Medical Center treatment notes showing the Veteran to have a current diagnosis of gastroesophageal reflux disease (GERD); additional statements from the Veteran in which he reiterates that he had abdominal surgery during active service, but cannot recall what the procedure was for; statements from friends and family of the Veteran, in which they reported that they visited the Veteran in the hospital while he was in active service and that he had a wound on his back; and, a December 2015 VA examination report in which it was noted that the Veteran did not have a current diagnosis of a gastrointestinal disability. 

The Board finds that the evidence added to the record since the January 2004 rating decision is not new and material.  The Veteran was previously denied service connection for a gastrointestinal disability as there was no evidence that he had a disability that was related to his active service.  The Veteran has provided additional lay statements and additional STRs have been obtained, but those records fail to indicate that the Veteran has a current gastrointestinal disability that is related to his active service.  In fact, current medical evidence is absent as to a finding that the Veteran even has a current gastrointestinal diagnosis, let alone one related to active service.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a gastrointestinal disability is not warranted.


(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability, and that claim is denied.

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disability, and that claim is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


